Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
	Claims 2-9 and 12-92 have been cancelled.
	Claims 93-103 are new.
	Claims 1, 10, 11 and 93-103 are pending and under examination. Applicant’s IDS and amendments have necessitated new grounds of rejection. Accordingly, this Action is FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/13/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn rejections
Applicant's Declaration, amendments and arguments filed 9/13/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 10, 11 and 93-103 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Grygor’ieva et al. (20170196808, 15/324009 priority date Jan, 2017), Spencer, Kevin (WO 93/00802 (IDS dated 09/09/2020), Kakran et al. (Colloids and Surface B: Bio interfaces 88 (2011) 121-130, 892 dated 11/15/2019) and  Zenkevich et al. (Molecules, 2007, 654-672). 
Applicant claims, for example:

    PNG
    media_image1.png
    522
    789
    media_image1.png
    Greyscale

Claim interpretation: These are product-by-process limitations. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  See MPEP 2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Determining the scope and contents of the prior art (MPEP 2141.01)

Claim 1
Composition does not contain lipid-based carrier.
	In regards to claims 1 and 97, Grygor’ieva et al. (US 20170196808) teaches polymer base carrier comprises polyvinylpyrrolidone.  It teaches known methods of obtaining Quercetin (QC) products include an operation of transforming quercetin into soluble state, in the presence of polyvinylpyrrolidone mixtures or producing an aqueous QC suspension stabilized with preservatives and food acidulants, flavours, dyes [0004]. 
No lipid carrier was used. 
One skilled in the art at the time the invention was filed would know how to optimize the amount as needed. Quercitrin and polymer-based carrier is polyvinylpyrrolidone (PVP) is polymer of the polyvinylpyrrolidone and other ingredients composition as needed. 
Example 1:Grygor’ieva et al. teaches a method where quercetin (QC) is dissolved in ethyl alcohol Dissolve accurately weighed 42.0 g of PC (recalculated on 100% substance ethyl alcohol at a room temperature and add to the above QC solution. Mix the solution mixture for 5-7 min, transfer the mixture to a rotary evaporator, and allow alcohol to evaporate completely in vacuum at (40-42) degree. C. until a film is formed. When the drying process is over, blow inert gas into the evaporator flask for 20-25 minutes. Add lactose solution in phosphate buffer solution, pH (6.7-7.1).  See [0019]- [0022], 
In regards to claims 1 and 97, teaches that the vials containing emulsion was blasted-air freeze efficiently and freeze-dry. After drying, blow vials with a lyophilized product with inert gas, close and seal under aseptic conditions.  [0023].
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to reduce the rate of a toxic contaminants by degradation of quercetin in ethanol, freeze-dried quercetin as instantly claimed because Spencer teaches quercetin in nitrogen to reduce the degradation and contamination in quercetin caused by oxidation and degradation product or contamination is disclosed and identified by Zenkevich et al (as cited above).    
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to reduce the rate of a toxic contaminants by degradation of quercetin in ethanol, freeze-dried quercetin as instantly claimed because Grygor’ieva et al teaches quercetin in inert gas which is expected to reduce the degradation and contamination in quercetin caused by oxidation.  The degradation product or contamination is disclosed and identified by Zenkevich et al (as cited above). 
In regards to claims 1 and 97, Grygor’ieva et al. the vials containing emulsion was blasted-air freeze efficiently and freeze-dry (e.g. Martin Christ-2-6-D, USA). After drying, blow vials with a lyophilized product with inert gas, close and seal under aseptic conditions.  [0023]. See [0023] and [0079].  See examples 1-3 and [0077]. 
In regards to claims 1 and 97, Spencer teaches the oxygen free quercetin 
Spencer teaches keeping quercetin in nitrogen at 25C.  Figure 1, It teaches controlling oxidation of a chemical or chemical preparation during storage which includes contacting the chemical or chemical preparations with at least ne noble gas during storage. (Claims). Spencer teaches inert gas nitrogen, Applicants claims are drawn to nitrogen as inert gas.  There is no other gas present in the container. Duration of claim 24 months 20C-25. Spencer teaches keeping quercetin in nitrogen at 25C.  Figure 1, It teaches controlling oxidation of a chemical or chemical preparation during storage which includes contacting the chemical or chemical preparations with at least ne noble gas during storage. (Claims)
Spencer teaches contamination and degradation of quercetin and keeping it in inert gas or its mixtures. It further, teaches a method for enhancing the stability of chemicals or chemical preparations during storage thereof.   It teaches a method of controlling the oxidation of chemicals or chemical preparations during at least a portion of storage thereof by contacting the same with a noble gas, a mixture of noble gases or a gaseous mixture containing at least one noble gas.
Figure 2 illustrates the absorptivity of Quercetin under different atmospheres of oxygen, nitrogen, argon, krypton and xenon at 25°C. Figure 3 illustrates the absorptivity of Quercetin under different atmospheres of oxygen, nitrogen, argon, neon and air at 25°C. See fig. 5-14. 
No unexpected and unobvious results are disclosed in specification
In regards to claims 1 and 97, Spencer, Kevin (WO 93/00802 (IDS dated 08/13/21) teaches a formulation of quercetin and method of controlling oxidation of a chemicals during storage using at least one noble gas or a gaseous mixture containing at least one noble gas or a mixture of noble gases. (Abstract and (lines 1-4, field of the invention, page 1).
Spencer teaches quercitrin and polymer-based carrier is polyvinyl
No lipid carrier was used.  
Polyvinylpyrrolidone (PVP) is polymer of the polyvinylpyrrolidone and other ingredients composition as needed.   Polyvinyl pyrrolidine was used in instant claims.
Spencer teaches preferred method for the storage of chemicals or chemical preparation is under an inert gas or non-reactive atmosphere of nitrogen is usually used due to its cost considerations.  Inert gas or non-reactive atmospheres which can be either nitrogen or argon are recommended for packaging or storing chemicals or chemical preparations.   (Lines 1-2, page 1 and lines 1-5, page 2 and summary of invention).  See page 7 where it teaches inhibiting the oxidation of chemicals or chemical preparations.  Nitrogen was used as inert gas due to low cost.
In regards to absorptivity of a solution of quercetin under both nitrogen and oxygen is shown in figures 1-3.  Figures 2 and 3 shows the temperature 25C.

    PNG
    media_image2.png
    68
    556
    media_image2.png
    Greyscale

 
    PNG
    media_image3.png
    935
    625
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    952
    587
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    651
    408
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    108
    572
    media_image6.png
    Greyscale

See example 1 where quercetin is disclosed.
In regards to Applicant’s claims 1 and 97  drawn to temperature 20-25C.  In figure 3, of Spencer reference, 25C temperature was maintained.  
A person skilled in the art would figure out to maintain the temperature for 24 months or more or less as needed because it is known that quercetin should be kept under controlled conditions in order to reduce the decomposition.  Maintaining the stability and the temperature would have been obvious to one skilled in the art especially working with the compounds such quercetin.
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use inert gas to reduce the oxidation of quercetin in the formulation because it reduces degradation at a low cost.  Spencer teaches that method of controlling oxidation of a chemicals during storage using at least one noble gas or a gaseous mixture containing at least one noble gas or a mixture of noble gases which includes nitrogen or can be nitrogen.  The oxidation and degradation can produce toxic contamination in the formulation.   A person skilled in the art can select the temperature 25C or a closer range in order to reduce the formation of toxic contaminant.  
One of the motivations to use nitrogen to reduce the degradation of quercetin as shown in example 1 because of the low cost.   Figure 1 it shows the comparison of nitrogen and oxygen.  Figures 1-3 (as above) clearly shows the absorptivity of all the inert gases and in along with other inert gases.  IN each case it is better than oxygen and reduce the degradation.  Nitrogen is good enough to control the degradation of quercetin as Applicants applied and prior art teaches using nitrogen.  Therefore, a person skilled in the art have the option to use nitrogen to reduce the degradation of quercetin or contamination caused by it and also lower the cost as taught by Spencer. 

    PNG
    media_image7.png
    136
    599
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    686
    660
    media_image8.png
    Greyscale
 



    PNG
    media_image9.png
    569
    675
    media_image9.png
    Greyscale


(Figure 9 is same as on front page of the published application US 2020/0197355). Similar comparison is taught by Spencer as shown above. 
Kakran et al. teaches formulation of quercetin with enhance the dissolution rate of a poorly water-soluble antioxidant drug, quercetin. Quercetin formed inclusion complexes with β-cyclodextrin, and solid dispersions with polyvinylpyrrolidone and pluronic F127, where quercetin was present in an amorphous form and/or was dispersed at a molecular level. The dissolution rate of quercetin in its complexes and solid dispersions improved significantly from the raw quercetin as indicated by the percent dissolution efficiency. It was observed that at lower carrier concentration, the solid dispersions of quercetin with polyvinylpyrrolidone and pluronic F127 presented better dissolution than its complex with β-cyclodextrin but at higher carrier concentration, there was no significant difference in the dissolution behavior of the three formulations. (Abstract). 
No lipid carrier was used.  PVP was used in the cited references.
In regards to addition of PVP, as in claim 1, 10 and 11, Kakran teaches quercetin and its complexes with beta-cyclodextrin and water-soluble carrier like polyvinylpyrrolidone are added in the composition. The percentage of quercetin about 7-11% and about 89%-93% w/w PVP in various ratios.  A person skilled in the art would add PVP and quercetin as needed in ratios as taught by Kakran.  (Introduction, right column, last para on page 121). One skilled in the art would be able to make aqueous solutions or solutions for injections of freeze-dried quercetin in liter in any concentration.   It would have been obvious to one skilled in the art at the time the invention was filed to make the quercetin composition as needed by the method taught by Grygor’ieva et al. Spencer and Kakran.  
Spencer and Zenkevich teaches contamination and degradation of quercetin and keeping it in inert gas or its mixtures. Since claims are limited to nitrogen as inert gas, Spencer teaches keeping quercetin in nitrogen at 20C.  
It further, teaches a method for enhancing the stability of chemicals or chemical preparations during storage thereof.   It teaches a method of controlling the oxidation of chemicals or chemical preparations during at least a portion of storage thereof by contacting the same with a noble gas, a mixture of noble gases or a gaseous mixture containing at least one noble gas.
Figure 2 illustrates the absorptivity of Quercetin under different atmospheres of oxygen, nitrogen, argon, krypton and xenon at 25°C. Figure 3 illustrates the absorptivity of Quercetin under different atmospheres of oxygen, nitrogen, argon, neon and air at 25°C. See fig. 5-14. 
No lipid carrier was used.
Kakran teaches dissolution enhancement of quercetin through nanofabrication, complexation, and solid dispersion,
In regards to claims 1 and 97, Kakran teaches quercetin and its complexes with beta-cyclodextrin and water-soluble carrier like polyvinylpyrrolidone in the composition. (Lines (Introduction, right column, last para on page 121).
Zenkevich teaches oxidative destruction of quercetin by air oxygen under mild conditions should be considered as one of the typical reactions both for this compound and other flavonoids. It is observed not only by heating its solutions in the presence of strong bases, but can take place in water and water-ethanol solutions in moderately-. (Lines 1-3, last para, page 659 and conclusions).
Zenkevich et al further teaches the effect of pH on oxidation of quercetin as shown in figures 1 -4.
It would have been obvious to one skilled In the art at the time the Invention was filed with reasonable expectation of success to reduce the rate of a toxic contaminants by degradation of quercetin in ethanol, freeze-dried quercetin as Instantly claimed because Spencer teaches quercetin in nitrogen to reduce the degradation and contamination in quercetin caused by oxidation and degradation product or contamination is disclosed and Identified by Zenkevich et al (as cited above).
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use the inert gas for reducing the rate of formation the degradation of a solid form quercetin composition purging air or inert gas from an airtight container to the solid form quercetin composition as taught by Kakran et al.  One skilled in the art at the time the invention was filed would consider using inert gas or other preventing measures to reduce the degradation of quercetin as taught by Spencer. One skilled in the art would apply the teachings of Spencer which teaches a method of controlling oxidation of a chemical or chemical preparation during storage, which comprises contacting the chemicals or chemical preparations with at least one noble gas, a mixture of noble gases or a gaseous mixture containing at least one noble gas during at least a portion of storage. (claim 1) and wherein said chemical or chemical preparation is contacted with said noble gas, mixture of noble gases or gaseous mixture containing at least one noble gas throughout storage. 
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to prepare quercetin formulation as taught by Kakran with reasonable expectation of success.   Quercetin is a member of ﬂavonoids and due to its positive impact on human health it can be used as nutraceutical or food supplement.  
Motivation is provided by the prior art advantages of the formulation that one of the functions of the carrier or matrix is to increase the wettability and thereby improve the dissolution behavior of the dispersed drug  the nanoparticles of quercetin, its complexes with β-cyclodextrin and its solid dispersions with hydrophilic and water-soluble carriers like polyvinylpyrrolidone (a hydrophilic polymer).   
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). 
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

	Response to Declaration and Arguments:

	As an initial note, the Declaration under 37 CFR 1.132 was filed in copending 16226781. A second concern is that the Declaration is about degradation products and the instant claims are not directed to any degradation products. The Declarant, Dr. David Kostenberg, declares that a particular dihydroxybenzoic acid could be formed from hydrolysis of quercetin in aqueous solutions while hydrolysis of the solid product could take place only at the excessive oxygen or moisture content. It is the Declarants opinion that they did not expect a lyophilized compound in a sealed vial under air atmosphere would undergo significant degradation forming the dihydroxybenzoic acid. That appears to indicate that the Declarant expect some degree of degradation. The Declarant states: “…I disagree with the Examiner's allegation that one skilled in the art at the time of invention would know to use nitrogen atmosphere for reducing the rate of degradation of solid form of quercetin-containing drug product...” Respectfully, the Examiner does not agree with the expert’s analysis. The prior art of record, Spencer already teaches and suggests to store quercetin in a sealed airtight vial under nitrogen and that imparts stability (page 16, lines 1-4; Example 1; claim 1 of Spencer). Indeed, Spencer was well aware that inert gases are used in the packaging of lyophilized pharmaceuticals where exclusion of oxygen/water is desired (Spencer page 1, second to last paragraph). Spencer is directed to both the chemical, quercetin a solid, and chemical preparations (claims 1, 2, 5, 6), which would include both solid and solution preparations. Since quercetin is a solid, then the artisan has a reasonable expectation of success in enhancing the stability of solid quercetin or as a solid quercetin preparation in an airtight vial under nitrogen. See MPEP 2143.02(II): Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Spencer merely did not test that embodiment of the claimed subject matter. It is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. (Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). Accordingly, the Declaration is insufficient to overcome the rejection. 
	In arguments, Applicant asserts that the experimental evidence provided by Spencer were performed using quercetin compositions in solution and that Spencer is inapt for showing that air contact with solid(dry) quercetin results in formation of contaminant. Applicant concludes that the skilled artisan would not be motivated to subject a dry quercetin composition to a nitrogen atmosphere base on Spencer. The Examiner respectfully disagrees. As explained supra, Spencer is directed to both the chemical, quercetin a solid, and chemical preparations (claim 1), which would include both solid and solution preparations. Since quercetin is a solid, then the artisan has a reasonable expectation of success in enhancing the stability of solid quercetin or as a solid quercetin preparation in an airtight vial under nitrogen. See MPEP 2143.02(II): Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Spencer merely did not test that embodiment of the claimed subject matter. It is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. (Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).
Applicant discusses the Declaration of Dr. Kostenberg. The Examiner did not find the Declaration persuasive as discussed above. Finding a contaminant in a freeze-dried product cannot be considered inventive especially when the solution to the problem is to store the material under nitrogen when the prior art of Spencer already suggests storing quercetin under nitrogen to make quercetin stable. The predictable and expected outcome of placing a solid quercetin preparation under an inert nitrogen atmosphere is a stable quercetin preparation. This concept is already in the art and it appears that all Applicant has done is follow the guidance of Spencer to make the quercetin preparation stable to degradation. MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after review of all the facts, Applicant’s arguments are not persuasive and the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. Claims 1, 10, 11 and 93-103 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43, 53, 55, 75, 76 and 86-98 of copending Application No. 16/226,781 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the co-pending application are considered obvious to one skilled in the art at the time the invention was filed.  The composition does not comprise a lipid-based carrier and claims drawn to freeze dried quercetin compositions similar to instant claimed.   Claims of copending Application No. 16/226,781 does not contain lipid carriers.  It contains polyvinylpyrrolidone with quercetin  
Claim 43 of the copending application is drawn to quercetin and polyvinylpyrrolidone.  The c invention does not contain lipid-based carrier. 

 Claims 1, 10, 11, 93-103 of this application contains quercetin with polyvinylpyrrolidone and does not contain lipid-based carrier.  The invention as claimed would have been obvious to one skilled in the art. All claims depend on claim 1, are rejected.  Claims 1, 10, 11, 93-103 are rejected. Claims of copending application are drawn to formulation comprising freeze dried quercetin and polyvinylpyrrolidone in alcohol solution is considered obvious over the claims of copending application.
No lipid carrier was used. 
The ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2. Claims 1, 10, 11, 93-103 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 30, 32-35, 37-39 and 67 of Application No. 17478361 (IDS filed 9/12/22)  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of copending application teach a method that has a solid form of freeze dried quercetin in a container of inert gas nitrogen at 15-30°C for at least 3 months (claims 29, 30, 32-35, 67) where the formulation contains PVP (claim 37) in a ratio of about 8:1, 9:1, 10:1 or 12:1 PVP quercetin (claim 38) or 7-11% quercetin and 89-93% PVP w/w (claim 39).
The ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter because the copending teaches the instantly claimed formulation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Response to Arguments:

Applicant does not appear to have traversed the double patenting rejection. 

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Costa et al. (J Therm Anal Calorim 2011;104:273-278) teach quercetin-PVP solid dispersions with increasing concentrations of PVP as well as aqueous solutions (Abstract; Materials and methods Preparation of solid dispersion). Maksyutina et al. (Khimiko-farmatsevticheskii Zhurnal 1992;26(7-8):38-39) teach that PVP increases the solubility of quercetin in water. (see whole document).
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 9/13/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613